Citation Nr: 1133571	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for calcified pleural plaques due to asbestos exposure, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected calcified pleural plaques, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for calcified pleural plaques, effective August 31, 2004 (the date of the claim for service connection).  In August 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for calcified pleural plaques, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In July 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny each claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In July 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As noted above, the Veteran submitted additional evidence in July 2011.  The evidence includes recent VA treatment records, a medical journal article, as well as several statements from the Veteran.  This evidence pertains to the claims on appeal.  The evidence was received after issuance of the most recent (June 2011) SSOC and has not been considered by the RO.  In a July 2011 statement in support of claim, the Veteran indicated that he wished for the agency of original jurisdiction (AOJ) (here, the RO) to review the additional evidence that was submitted prior to review by the Board.

Under these circumstances, the Board must remand the matter to the RO for consideration of the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).

The Board also notes that, in his July 2011 statement in support of claim, the Veteran indicated that his most recent (December 2010) VA examination was inadequate to decide the claim.  While the examiner noted the Veteran's subjective complaints of chest wall pain, he stated that there was no evidence that this pain was related to service-connected calcified pleural plaques.  However, the examiner did not give any rationale for his conclusion.  In fact, other evidence of record (including evidence recently submitted by the Veteran in July 2011) indicates that the Veteran's chest pain is associated with his service-connected disability.  In this regard, the March 2005 VA examiner stated that the Veteran "does have chest pain in the region of one of the pleural plaques and it can cause pleural rub and sharp pains."  

Moreover, newly submitted VA treatment records reflect that the Veteran's chest pain has recently increased in severity.   

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claims on appeal, and that a more contemporaneous VA examination-with findings responsive to the applicable rating criteria-is needed to properly assess the severity of the Veteran's service-connected calcified pleural plaques.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  The examiner must clearly comment upon the functional effects of the Veteran's calcified pleural plaques, including effects due to chest pain caused by the disability.  

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may result in a denial of the claim for a higher rating for calcified pleural plaques and the claim for a TDIU (as these claims, emanating from original claims, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Gainesville, Florida dated through June 25, 2010.  The Veteran also submitted treatment records from the VAMC in Lake City, Florida from May 31, 2011 through June 17, 2011.  However, more recent, pertinent records from each facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Gainesville and Lake City VAMC's any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for a higher rating for calcified pleural plaques and for a TDIU.  

The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to include that submitted directly to the Board).  The RO's adjudication of the claim for higher rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, is appropriate.  In adjudicating both claims, the RO should consider whether the criteria for invoking the procedures for assignment of a higher rating or a TDIU on an extra-schedular basis (pursuant to 38 C.F.R. § 3.321(b)(1) or § 4.16(b), respectively), are met. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding , pertinent records of evaluation and/or treatment of the Veteran from the Gainesville VAMC (dated since June 25, 2010), and from the Lake City VAMC (dated prior to May 31, 2011 and since June 17, 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (including pulmonary function testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specifically note all current manifestations of the service-connected calcified pleural plaques, to include any pain associated with the disability.

The physician should also fully describe the functional effects of the Veteran's service-connected calcified pleural plaques, including the effects due to pain.

Additionally, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to nonservice-connected disability or advancing age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's calcified pleural plaques, alone, renders him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an increased rating for calcified pleural plaques, as well as the claim for a TDIU due to calcified pleural plaques, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority, to include the provisions of 38 C.F.R. § 3.321(b) or § 4.16(b), as appropriate.  The RO's adjudication of the claim for increase should also include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above) is appropriate.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


